Citation Nr: 0607330	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1986 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied entitlement to service 
connection for asthma and for headaches.  

This matter also arises from a letter rating decision in 
September 2001 wherein the RO notified the veteran that new 
and material evidence had to be received to reopen a claim of 
entitlement to service connection for a stomach disorder and 
for a bilateral shoulder disorder.  In a March 2004 decision, 
the Board determined that new and material evidence had been 
received and reopened the claims of entitlement to service 
connection for a bilateral shoulder disorder, for a stomach 
disorder, and for a back disorder.  

The veteran presented testimony at a personal hearing at the 
RO before a Decision Review Officer (DRO) in January 2002 and 
at a personal hearing in March 2003 before the undersigned 
Veterans Law Judge.  A copy of each hearing transcript was 
placed in the claims file.  

The claim was remanded in March 2004 for additional 
development and readjudication.  Most recently, in a 
supplemental statement of the case issued in August 2005 the 
RO denied entitlement to service connection for a back 
condition, bilateral shoulder condition, stomach condition, 
asthma and headaches.  The case has been returned to the 
Board for further appellate review.  

The veteran has presented hearing testimony on sinusitis at 
the RO in January 2002 and at a March 2003 Board hearing.  In 
an August 2005 statement from the veteran, he indicated that 
the issue of asthma should be considered as chronic sinusitis 
and rhinitis in association with sleep apnea.  This is 
considered an informal claim for service connection for 
chronic sinusitis and rhinitis in association with sleep 
apnea and is referred to the agency of original jurisdiction 
for appropriate development.  

The Board notes that on the issue of service connection for 
sinusitis, the veteran had previously filed a claim on that 
issue.  In a rating decision in April 2000, the RO denied 
entitlement to service connection for sinusitis.  The veteran 
was notified of the denial in April 2000 but did not appeal 
the decision.  At an April 2001 Board hearing the veteran 
expressed his intention to reopen his claim for entitlement 
to service connection for sinusitis.  He was notified that 
new and material evidence needed to be submitted.  In the 
Board's June 2001 remand, in the introduction section, this 
issue was referred to the RO for appropriate action.  By 
letter dated on September 18, 2001, the RO notified the 
veteran that service connection for his sinusitis condition 
had previously been denied in an April 2000 rating decision 
and the one year time limit to appeal the decision had 
expired.  He was notified that new and material evidence must 
be furnished in order to reopen the claim.  Accordingly, the 
development should address whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for sinusitis.

The issues of entitlement to service connection for a 
bilateral shoulder disorder and for a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The veteran will be notified if further 
action is required on his part.



FINDINGS OF FACTS

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosis of asthma that either had its onset in service or 
preexisted service and was permanently worsened therein.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic headache disorder, that either had its onset in 
service or preexisted service and was permanently worsened 
therein.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's stomach 
disorder to include gastroesophageal reflux disease (GERD) 
either had its onset in service or preexisted service and was 
permanently worsened therein.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). 

2.  A chronic headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  A stomach disorder to include GERD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2004 and 
September 2004; rating decisions in September 2001 and 
December 2001; a statement of the case in April 2002; and a 
supplemental statement of the case in August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination and medical opinion.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).


III.  Asthma

Service medical records show that in January 1984, the 
veteran's lungs were clinically evaluated as normal.  In June 
1986 the veteran denied having or having had asthma or 
respiratory problems.  In April 1989, the veteran reported 
that he had been diagnosed asthmatic but had never been 
treated.  In June 1989 the veteran complained of difficulty 
breathing due to cough and extreme congestion.  He did not 
have shortness of breath and association with pain.  The 
assessment was a head cold.  Approximately a week later, he 
complained of dyspnea and noted that the prescribed 
medication had not helped.  It was noted that he had been 
diagnosed asthmatic but had never been treated.  The clinical 
findings were negative for wheezing, wind tunnels, anything.  
His chest was clear to auscultation and palpitation.  He was 
diagnosed with allergic rhinitis.  At a periodic examination 
in May 1990 and at a chapter examination in April 1992 the 
veteran denied having or ever having had asthma.  In May 1990 
and April 1992 his lungs were clinically evaluated as normal.  

Although the veteran had reported in service that he had been 
diagnosed asthmatic, he had also denied having or ever having 
had asthma at examinations in May 1990 and April 1992.  
Service medical records are negative for findings or 
diagnosis of asthma.  Therefore, incurrence of asthma in 
service is not factually shown.  

Post-service, at a VA examination in November 1992, the 
veteran had no complaints of asthma and his lungs were clear 
to auscultation in all fields and there was no evidence of 
shortness of breath.  The veteran reported no episodes of 
shortness of breath.

In March 2000, the veteran sought entitlement to service 
connection for sinusitis, asthma and chronic headaches.  He 
advised that he had been treated for these conditions while 
he was on active Army duty.  Post service he had started 
treatment in 1992 at the Salem VA Medical Center for his 
asthma, sinusitis and headaches and continued through June 
1997.  Since June 1997 he had received treatment at the 
Birmingham VA Medical Center.  

VA treatment records from Salem and Birmingham VA Medical 
Centers for the period from 1992 to 2000 are negative for any 
findings or diagnosis of asthma.

In a rating decision in April 2000, the RO denied entitlement 
to service connection for asthma.

Private medical records show that in March 2000 the veteran 
reported that he had a problem with asthma and allergic 
rhinitis while in service and wanted to get some disability 
from the military.  He reported that he had asthma and was 
told that he needed to be treated but that it was never fully 
evaluated.  The doctor noted that the veteran had not 
mentioned this in past visits.  He had been seen for other 
problems but not allergies or allergic type problems.  He had 
a runny nose, sneezing and cough symptoms.  His lungs were 
clear and a sinus x-ray was unremarkable.  The assessment was 
a subjective history of asthma; and allergic rhinitis.  

In a rating decision in December 2001, the RO denied 
entitlement to service connection for asthma.

At a personal RO hearing in January 2002 the veteran 
expressed disagreement with the denial of the asthma and 
headaches due to sinus problems.  The veteran testified that 
in 1999 he went to the Kirkland Clinic at UAB and told a 
doctor that he was having trouble breathing.  He did an 
asthmatic test and was put on various medications which 
started to get expensive.  He did not go back because he was 
getting more appointments at VA.  Although a doctor told him 
that he had the beginning stages of asthma and that smoking 
could be a contributing factor, he really did not investigate 
it because he was concerned more with the headaches and the 
sinus problems.  He testified that he always had difficulty 
breathing even while on active duty.  He would go to sick 
call and be told it was his sinuses for which he had been 
given medication to open up his sinuses.  

The veteran testified in March 2003 that although the issue 
was listed as asthma, what he was talking about was 
sinusitis.  He was referring to asthma, sinus, and headache 
as a group of conditions that run together.    

The Board remanded this issue in March 2004 for additional 
development to include a VA examination and medical opinion.  
At a VA examination in April 2004, the examiner noted that 
the claims file and medical records had been reviewed and 
that the veteran had never been diagnosed with asthma.  In a 
June 2005 addendum to the April 2004 VA examination report, 
the examiner wrote that as stated in the prior evaluation the 
veteran had never been diagnosed and had never been treated 
for asthma.  He did not have asthma.  

Although the veteran had previously indicated that he had 
asthma, in a statement in August 2005, he wrote that he did 
not have asthma.  

The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the appeal must fail, as there is no current 
diagnosis of asthma, and the claim for service connection for 
asthma must be denied on this basis alone.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for asthma must 
be denied.


IV.  Headaches

Service medical records show that at the enlistment 
examination in January 1984, there was no finding or 
diagnosis of headaches.  At the July 1986 enlistment, 
examination the veteran denied having frequent or severe 
headaches.  At a May 1990 periodic examination and at a 
Chapter examination in April 1992 the veteran denied having 
or ever having had frequent or severe headaches.  At these 
examinations, there was no finding or diagnosis of headaches.  
As service medical records are negative for findings or 
diagnosis of chronic headaches, incurrence of chronic 
headaches in service is not factually shown.  

Post-service, VA outpatient treatment records show that in 
October 1992 the veteran complained of multiple symptoms to 
include headache at the time of an upper respiratory 
infection diagnosed as possible sinusitis with bronchitis.  
In November 1996 the veteran complained of severe headaches 
every day for three weeks.  He left before being medically 
evaluated. 

Private medical records show that in March 1999 the veteran 
described a headache not associated with any nausea, 
vomiting, photophobia, or syncope.  The pertinent assessment 
was tension headache.  In October 1999 he complained of 
headache and other symptoms when he was diagnosed with 
sinusitis and pharyngitis.  

In a rating decision in April 2000, the RO denied entitlement 
to service connection for headaches.  In a rating decision in 
December 2001, the RO denied entitlement to service 
connection for chronic headaches.  

At a personal RO hearing in January 2002 the veteran 
expressed disagreement with the denial of the asthma and 
headaches due to sinus problems.  The veteran testified that 
he thought that his headaches were due to sinusitis or to his 
back disorder.  He stated that the sinus problem began in 
basic training in 1984.  

The veteran testified in March 2003 at a personal hearing 
before the undersigned member of the Board that he had sought 
treatment in service for headaches, sinus, and asthma and had 
been told that it was just colds.  He testified that it had 
been going on since he went on active duty in 1986 and had 
gotten worse.  He described his symptoms and stated that his 
headaches were sinusitis headaches that were unbearable.  He 
treated the headache symptoms with over-the-counter 
medication and had not missed any work due to the headaches.  
He had last been seen by a private medical doctor for this 
condition in 2000 and was now followed at a VA clinic.  He 
claimed that the headaches were either secondary to or a 
symptom of the sinusitis.  

In a June 2005 addendum to an April 2004 examination report, 
the examiner wrote that the veteran had never had any 
problems with headaches and that he did not have headaches.  

Although the veteran claims that he was treated for headaches 
in service, a chronic headache disorder is not shown in 
service.  Post-service, the medical evidence shows complaints 
of headache and a diagnosis of tension headache in March 
1999.  However, most recently, at a VA examination, there 
were no complaints of headaches and a headache disorder was 
not diagnosed.

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

The veteran also claims that his headaches are due to a 
cervical or lumbar spine disorder or sinusitis.  However, 
these disorders are not service-connected such that 
consideration of service connection on a secondary basis 
could be warranted.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for chronic headaches.  
There is no competent medical evidence that the appellant 
currently has chronic headaches which have been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed headaches and any alleged continuity of 
symptomatology since separation from service.  See Savage, 
supra.  As there is no proof of a present headache disorder, 
there is no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for headaches must be denied.



V.  Stomach disorder

Service medical records show complaints of stomach pain and 
other symptoms in November 1986 which were diagnosed as 
gastroenteritis.  The veteran had viral gastritis in June 
1989.  At a periodic examination in May 1990 he denied having 
or ever having had stomach, liver, or intestinal trouble.  
The clinical evaluation was normal for abdomen and viscera.  
He was seen in February 1992 for nausea and vomiting and 
abdominal cramping of two days duration diagnosed as a viral 
syndrome.  He was seen for a similar complaint approximately 
12 days later when gastritis versus peptic ulcer disease was 
diagnosed.  An upper gastro-intestinal fluoroscopy and images 
demonstrated no significant abnormality of the distal 
esophagus, stomach, or duodenum.  At an April 1992 Chapter 
examination, the veteran denied having or ever having had 
stomach, liver, or intestinal trouble.  The examination 
report showed a normal clinical evaluation for abdomen and 
viscera.  As service medical records are negative for 
findings or diagnosis of a chronic stomach disorder, 
incurrence of a chronic stomach disorder in service is not 
factually shown.  

In the veteran's claim received in October 1992, he indicated 
that a stomach disorder had begun in March 1991 and 
continued.  He reported that he had not had post service 
medical treatment.  

At a VA examination in November 1992, the veteran reported 
that in April 1992 he had stomach pains with cramps, nausea, 
and vomiting, but there was no diarrhea.  He had a gastro-
intestinal series at Fort McClellan, but did not know the 
results.  The veteran also reported that since his discharge 
from the service to the date of the examination he had had 
about ten days of illness due to stomach cramps, nausea and 
vomiting about six times.  

There was slight tenderness in the right lower quadrant at 
McBurney's Point, no rigidity, no guarding, no rebound 
tenderness, no masses were felt, and normal bowel sounds were 
heard.  There was no diagnosis of a stomach disorder.

The RO denied entitlement to service connection for a stomach 
condition in a rating decision in January 1993.  

Private treatment records from Dr. J.U. show that in March 
1999, the veteran complained of problems with esophageal 
reflux.  Clinical findings were recorded and the pertinent 
assessment was esophageal reflux.  

VA outpatient treatment records received in August 1999 show 
that in October 1992 the veteran complained of a burning 
sensation in his stomach and that he was unable to eat.  He 
had vomited the previous day.  He had lost seven pounds in 
the prior two months.  He withdrew before evaluation.  He 
returned two days later with complaints of stomach problems 
and inability to keep any food down.  He had a one week 
history of an upper respiratory infection with belching, 
indigestion, fever, headache, and chills.  The diagnoses were 
possible sinusitis with bronchitis.  

In October 1998 the veteran reported a history of acid reflux 
usually only with spicy foods which he treated with 
medication.  In March 2000 he complained of indigestion 
relieved with over-the-counter and prescribed medications.  
In November 2000 the assessment included gastroesophageal 
reflux disease.  He had not been taking medication and was 
asked to continue taking medication.

In September 2001, the RO notified the veteran that service 
connection for an acid reflux condition had been previously 
denied in January 1993 and the decision was now final.  Later 
that month the veteran expressed disagreement with the 
decision and advised that he wanted to appeal the decision.  

The veteran testified in January 2002 that his acid reflux 
condition began in service in 1986.  He had not received 
treatment for it.  Post service he continued to have problems 
which were diagnosed as acid reflux disease and was placed on 
medication.   

The veteran testified in March 2003 that his private 
physicians had diagnosed acid reflux disease but had not 
stated the primary cause of the condition.  He had reported 
his symptoms in service.  He used over-the-counter 
medications and prescribed medications for treatment.  He had 
reported his symptoms in service.  His condition was worse 
now.  

In March 2004, the Board determined that new and material 
evidence had been received, reopened the claim and remanded 
it for further development.  

At a VA examination in April 2004, the veteran's medical 
history included symptoms of gastroesophageal reflux disease 
which had been controlled with proton pump inhibitors.  
Examination of his abdomen was negative.  The pertinent 
diagnosis was GERD, controlled with proton pump inhibitors.  
In a June 2005 addendum the examiner wrote that the veteran 
"also has had symptoms in the past unrelated to his military 
service of symptoms of GERD."  

A private medical record in June 2004 notes a 20 year history 
of pyrosis and belching for which over the counter H2 
blockers no longer worked.  The doctor suspected that the 
veteran had chronic reflux and stricture and if so would be 
changed to a proton pump inhibitor.  The plan was for an 
upper endoscopy.

Based on the evidence of record, the veteran does not prevail 
on the issue of service connection for a stomach disorder to 
include GERD on the merits.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Although the medical evidence shows that 
the veteran has a current diagnosis of GERD, the service 
medical records do not show incurrence of a stomach disorder 
or GERD during service.  Even though the veteran claims that 
his stomach disorder and/or acid reflux condition began in 
service, the service medical records are negative for 
complaints, findings, or diagnosis of a stomach disorder to 
include acid reflux disease.  In addition, at his Chapter 
examination in April 1992, the veteran denied having or ever 
having had stomach trouble.  Further, at the post-service VA 
examination in November 1992, no stomach disorder was 
diagnosed.  A diagnosis of GERD is first shown in March 1999, 
several years post-service.  In addition, there is no medical 
evidence of a nexus between in-service complaints and the 
present GERD.

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  As discussed above, he is competent, as 
a layman, to report that as to which he has personal 
knowledge but not to offer his medical opinion as to cause or 
etiology.  The appellant's statements, no matter how 
sincerely made, are not competent medical evidence as to a 
causal relationship between any current stomach disorder 
claimed and his active military service, or as to claimed 
continuity of symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a stomach disorder to 
include GERD. There is no competent medical evidence that the 
appellant currently has a stomach disorder or GERD which has 
been linked to service or to a service-connected disability.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed stomach disorder 
and GERD and any alleged continuity of symptomatology since 
separation from service.  See Savage, supra.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for a stomach 
disorder to include GERD must be denied.


ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for chronic headaches is 
denied.
   
Entitlement to service connection for a stomach disorder to 
include GERD is denied.


REMAND

In a March 2004 decision, the Board determined that new and 
material evidence had been received and reopened a claim of 
entitlement to service connection for a bilateral shoulder 
disorder.  The Board then remanded the claim to verify any 
period of active or inactive duty for training in 1986 and to 
obtain any reports associated with the veteran's claim of 
injury during such service.  An examination was to be 
provided and the examiner was to determine whether it is as 
likely as not that any present bilateral shoulder disability 
was incurred in, or aggravated by, active service.  

A VA examiner in June 2005 stated that the veteran had 
bilateral shoulder pain and had had operations on both of his 
shoulders; however, the examiner stated that this occurred 
after the veteran had left the military and thus was not 
service related.  However, there is evidence of record of a 
pre-service left shoulder disorder and in-service complaints 
of bilateral shoulder pain.  Our review finds the examiner 
did not address the question of whether the left shoulder 
disorder medically diagnosed at the entrance examination in 
1986 was aggravated in service and whether there was a link 
between the current left shoulder disorder to the pre-service 
left shoulder disorder.  Service medical records show 
diagnoses of bursitis, slight acromioclavicular separation of 
the right shoulder, bilateral AC crepitus with left mild 
separation and probable rotator cuff weakness.   

At a VA examination in November 1992 the veteran reported 
that in 1986 while in the Army Reserves before his active 
duty, he experienced pain in both shoulders at Fort Meade, 
Maryland.  He reported that in service many episodes of 
shoulder pain had occurred.  The examiner assessed limited 
range of motion (bilateral) of unknown etiology.  

The veteran also testified at his personal hearing in January 
2002 that he injured his shoulders in basic training and 
sought treatment in service.  After he went through the 
Reserves and went on active duty, he reported having a 
shoulder disorder.  He did not reinjure his shoulders on 
active duty but they were painful and he sought treatment.  
Post service he saw a private medical doctor who diagnosed 
arthritis, bursitis, and tendinitis in both shoulders.

There is also some indication from the evidence of record 
that the veteran's post-service job as a postal employee has 
had an impact on his shoulders.  Private medical records from 
Health South Medical Center show that the veteran had 
arthroscopic surgery on each shoulder and the indications for 
the operations noted that the veteran was a postal employee 
with pain in the shoulders for some time due to the 
repetitive nature of his job.  

Further development and another medical opinion are necessary 
prior to appellate review of this issue.  

In May 2004, VA requested records from Dr. J. D. for 
treatment since 1998.  In reply, an October 2003 record was 
received which was for follow up after surgery on his left 
shoulder and indicated that there had been prior right 
shoulder surgery.  The record also mentions a functional 
capacity evaluation and that a copy of the medical record had 
been sent to the U.S. Department of Labor.  Another attempt 
should be made to obtain the private treatment records from 
Dr. J.D. for the period from 1998 to the present to include 
pre- and post-surgery records for the left shoulder and pre-
and post-surgery records for the right shoulder, and a 
functional capacity evaluation.  

In response to a March 2004 request from VA, the National 
Personnel Records Center (NPRC) replied that the active duty 
service period was from September 1986 through July 1992.  
The service period from February 1984 to July 1984 was active 
duty for training.  In a statement received in April 2004 the 
veteran advised that he had received medical treatment while 
on active Reserve training during the period of January 1, 
1985, to September 1, 1986 at the Base Infirmary at Fort 
Meade, Maryland.  Another request for those service medical 
records is needed prior to appellate review.

In addition, in the March 2004 decision, the Board also 
determined that new and material evidence had been received 
and reopened a claim of entitlement to service connection for 
a back disorder.  The veteran was to have been provided a 
medical examination and an opinion provided whether it is as 
likely as not that present back disability was incurred in, 
or aggravated during, active service.  

The report of a VA medical examination in April 2004 shows a 
diagnosis of chronic muscle pain and degenerative joint 
disease of the lumbosacral spine, with moderate loss of 
function due to pain and no symptoms or signs of 
radiculopathy.  In June 2005, the medical examiner provided 
an addendum wherein he stated that the veteran has chronic 
low back pain.  He noted the veteran's report of falling and 
landing on his buttocks in service.  The examiner first 
stated that the veteran primarily had arthritic and muscular 
pains of the lower back which as likely as not were the 
result of his injury while in the military.  However, in his 
summary, the examiner stated that there was a history of a 
fall in the military which could possibly be related to his 
chronic low back pain which is arthritic and muscular in 
origin.  Clarification of the medical opinion, apparently 
based on the veteran's history, is needed as these two 
statements in the same medical opinion are not consistent 
regarding the likelihood of a relationship between the 
veteran's current back disorder and service nor did the 
examiner reconcile his opinion with the other medical 
evidence of record and provide support for his medical 
opinion.  In addition, the examiner did not address whether 
the veteran's pre-service back disorder had been aggravated 
in service as requested in the March 2004 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Request records regarding the veteran's 
service in the Army Reserves during the period 
from January 1, 1985, to September 1, 1986; 
and verify any period of active or inactive 
duty for training during this period while in 
the Army Reserves.  Obtain any reports 
associated with the veteran's claim of injury 
during such service, to include, a request for 
medical treatment records at the Base 
Infirmary at Fort Meade, Maryland.  A negative 
reply is requested.

2.  After obtaining the necessary 
authorization, request the private treatment 
records from Dr. J.D. for the period from 1998 
to include pre-surgery records for the left 
shoulder and pre-and post-surgery records for 
the right shoulder.  Note that a prior request 
for records had resulted only in an October 
2003 treatment record, yet other evidence in 
the file indicates that the veteran had been 
treated earlier for both shoulders.  

3.  Arrange for Dr. J.H. to review the claims 
file to include service medical records and 
this Remand, and his prior medical opinions 
for review of pertinent aspects of the 
veteran's service and medical history.  Dr. 
J.H.'s report should indicate whether such 
review was performed.  

4.  Dr. J.H. should provide an opinion as to 
the etiology of the veteran's bilateral 
shoulder disabilities to address: 

a.  whether the left shoulder disability 
noted at the entrance to service in 1986 
underwent a permanent increase in 
underlying pathology, as opposed to a mere 
temporary increase in symptomatology, 
during or as a result of his service; (ii) 
if so, was the permanent increase in the 
underlying pathology due to normal 
progression of the disorder?  (Note: 
aggravation connotes a permanent worsening 
above the base level of disability, not 
merely acute and transitory increases in 
symptoms or complaints.)  If the questions 
cannot be answered without resorting to 
speculation, the physician should so 
state.

b.  If so, is it at least as likely as not 
that a current left shoulder disorder is 
due to an aggravated left shoulder 
disorder the veteran had at separation 
from service in 1992 or is such a 
relationship is unlikely?

c.  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that 
any current disorder of the left shoulder 
or of the right shoulder is related to 
complaints, findings, or diagnoses made in 
service during active duty, active duty 
for training, or inactive duty for 
training?  Or is such a relationship is 
unlikely (i.e., less than a 50 percent 
probability)?  The examiner should 
consider the findings of post service 
medical records to include the VA medical 
treatment records and the private medical 
records relating a bilateral shoulder 
disorder to post-service employment.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

The clinical review of the record and the 
reasoning which form the basis of the opinion 
requested should be clearly set forth. 

5.  Dr. J.H. should also provide an opinion as 
to the etiology of the veteran's back disorder 
to address:

(a) whether the veteran's back 
disability noted at the entrance to 
service in 1986 underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase in 
symptomatology, during or as a result of 
his service; (ii) if so, was the 
permanent increase in the underlying 
pathology due to normal progression of 
the disorder?  (Note: aggravation 
connotes a permanent worsening above the 
base level of disability, not merely 
acute and transitory increases in 
symptoms or complaints.)  If the 
questions cannot be answered without 
resorting to speculation, the physician 
should so state. 

b.  If so, is it at least as likely as not 
that a current back disorder is due to an 
aggravated back disorder the veteran had 
at separation from service in 1992 or is 
such a relationship is unlikely?

c.  Dr. J.H. should also provide an 
opinion as to whether is it at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
current back disorder is related to back 
trauma in service, or whether such a 
relationship is unlikely (i.e., less 
than a 50 percent probability).  The 
clinical findings of record and the 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.  He should also address the 
veteran's civilian occupation.

6.  The determination as to whether an 
additional examination with any further 
indicated special studies is necessary is left 
to Dr. J.H.'s discretion. 

7.  If Dr. J.H. is no longer available, please 
forward this request for a supplemental 
opinion (with the deferred examination option) 
to another doctor specializing in orthopedic 
disorders. 

8.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


